--------------------------------------------------------------------------------

Future Use Agreement

             This License Agreement (the "Agreement") is entered into with
effect from September 1, 2012, by and among the following parties:

             GD Glottech International Ltd. ("Glottech"), a limited company
corporation incorporated under the laws of Ireland, whose principal office
address is 36 Dame Street, Dublin 2, Ireland, represented herein by Mr. John
O’Connor, Director;

And

             Lithium Exploration Group, Inc. ("LEXG"), a corporation
incorporated under the laws of the State of Nevada, whose principal office
address is 3200 N. Hayden Rd. Suite 235, Scottsdale, AZ, 85251, USA, represented
herein by Mr. Alex Walsh, CEO.

             Each may hereinafter be individually referred to as noted above or
a "Party," and collectively as the "Parties." All references to a Party shall
include each Affiliate of that Party.

RECITALS

             WHEREAS, Glottech is the owner of, and is in the business of
developing, using, and licensing others to use, a proprietary technology
referred to as the "Glottech Ultrasonic Generator" which uses mechanical
ultrasound for a variety of purposes (the "Technology") and is based upon
technology identified in US patent number 7767159 (the “Patent”);

             WHEREAS, the Parties intend that the Technology shall also be
protected in Canada pursuant to a Canadian patent;

             WHEREAS, LEXG is in the business of non-petro chemical mining, such
as Lithium mining;

             WHEREAS, the Parties previously entered into a Letter of Agreement
regarding the Technology dated November 8, 2011 (the “LOI”), which LOI is
attached this Agreement as Exhibit “A” for the purposes of reference only;

             WHEREAS, the Parties also entered into a Patent License and Royalty
Agreement Option dated August 14, 2012 (the “Option”), which is attached to this
Agreement as Exhibit “B” for the purposes of reference only;

             WHEREAS the Parties wish to enter into this Agreement pursuant to
Article XV of the LOI in order to expand and clarify the terms of the LOI
regarding the licensing of Technology to LEXG within the specific territory
described below in the specific field of use described below; and,

Page 1 of 12

--------------------------------------------------------------------------------

             WHEREAS the Parties further wish to enter into this Agreement
pursuant to Section 5 of the Option.

             Now therefore, for good and valuable consideration, the receipt of
which is hereby acknowledged by LEXG and Glottech, the parties agree as follows:

1.

Interpretation. Unless specifically set forth to the contrary herein, the
following terms shall have the respective meanings set forth below:


1.1

“Affiliate” shall mean with respect to each Party, any Entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with that Party, including, but not limited to
subsidiaries, assignees, joint ventures, and licensees.

    1.2

“Control” shall mean, with respect to any Entity that is not an individual
person, direct or indirect beneficial ownership of more than 50% of the voting
securities of that Entity, including any securities which are voting only upon
the occurrence of a contingency where such contingency has occurred and is
continuing. Control shall mean, with respect to any patent, trademark,
trade-secret, copyright or other intellectual property right, possession of the
right, whether directly or indirectly, and whether by ownership, license or
otherwise, to assign, or grant a license, sublicense or other right to or under,
such intellectual property as provided for herein without violating the terms of
any agreement or other arrangement with any Third Party.

    1.3

“Entity” shall mean an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government (whether or not
having a separate legal personality).

    1.4

“Field of Use” shall mean non-petrochemical Mining, exclusively by LEXG and / or
its Affiliates.

    1.5

“Mining” shall mean the exploration, extraction or processing of
non-petrochemical minerals, including, but not limited to, gold, silver, copper,
iron, granite, limestone, lithium, potassium, calcium, magnesium or any other
non-petrochemical mineral or precious metal, including such minerals which may
be found in produced water.

    1.6

“Technology” shall mean the Glottech Ultrasonic Generator, including all
variants thereof and improvements in relation thereto, as may be sold by or on
behalf of Glottech from time to time.

    1.7

“Territory” shall mean within the legal boundaries of Canada.

    1.8

“Third Party” shall mean any Entity other than LEXG or Glottech and their
respective Affiliates.

Page 2 of 12

--------------------------------------------------------------------------------


2.

LICENSEAND RIGHTS


2.1

License. Subject to the terms and conditions herein, and in consideration of the
compensation paid to Glottech-USA, LLC in Section VI of the LOI and additional
compensation paid to Glottech pursuant to this Agreement, Glottech hereby grants
to LEXG a license (the "License") to use the Technology, and Patent Rights as
defined in the Option, for the duration of the Term within the Field of Use. The
License shall be exclusive within the Territory. The License granted hereunder
shall be non-assignable without the prior written consent of Glottech, except to
any Affiliate of LEXG. LEXG may sublicense its rights under the License in
respect of 1 or more units of the Technology to any Entity operating within the
Field of Use in which LEXG owns or beneficially owns at least 20% equity
interest.

   2.2

Supply of 1stTechnology Unit. The parties acknowledge that LEXG paid $800,000 to
Glottech- USA for the assembly and delivery of one (1) unit of the Technology
(hereafter the "Philadelphia Unit") specifically designed for water purification
(the process of which includes, among other things, the separation and
extraction of salt, minerals and other-products which are either burned off or
available as a brine slurry) intended to optimize LEXG's mineral separation
efforts consistent with LEXG's intended application and use. The Parties
acknowledge that the Philadelphia Unit was not completed as promised by
Glottech-USA, despite LEXG having invested $800,000 toward it. In order to
maximize the value of LEXG's investment, Glottech agrees to assist LEXG in
taking the necessary action to exercise control over the unit and complete the
assembly of the unit.

  

The parties also recognize that due to circumstances beyond their control, it
may take longer to obtain the Philadelphia Unit than to construct a new
prototype. Construction of this "Next-Gen Unit" prototype can be done taking
advantage of test and assembly results from the Philadelphia Unit, and could be
done in Canada to maximize efficiencies.

  

The parties acknowledge their mutual interest in having a 1st Technology Unit
completed and fully tested as expeditiously as possible. LEXG agrees to pay
reasonable costs, the reasonableness of such costs to be determined in the sole
discretion of LEXG, of completing the assembly and testing of whichever unit may
be completed first (hereafter the "1st Technology Unit"), such decision as to
which can be made first to be made by Glottech, as representative of the
inventor, Victor Glotov. If the 1st Technology Unit is the Philadelphia Unit,
completion of the unit and testing to the point of achieving cavitation shall be
done in Philadelphia, or any other site chosen by Glottech; if the 1st
Technology Unit is the Next-Gen Unit, the completion and testing canbe done in a
site in Canada selected by Glottech. Given past experience by both parties of
their relationships with Glottech USA, Glottech agrees to meet with LEXG to
coordinate assembly and testing needs as related to reasonable costs to be
incurred therefor, and upon mutual agreement the necessary reasonable costs
shall be contracted by Glottech for unit assembly and testing completion and
paid by LEXG. Furthermore, Glottech agrees to allow LEXG approved (by Glottech,
such approval not to be unreasonably withheld) representatives to be present
during unit testing. Upon assembly completion, the 1stTechnology Unit will be
shipped to the specific location in Alberta to be designated by LEXG, at LEXG's
expense. Glottech, in its sole discretion, is entitled to retain, or be granted
access to, the initial unit for a period of one hundred twenty (120) days upon
it being operational for testing purposes. No additional License Fee
compensation is due to Glottech by LEXG for this 1st Technology Unit.

Page 3 of 12

--------------------------------------------------------------------------------


2.3

Supply of Additional Technology Units. Glottech agrees to supply LEXG up to five
(5) Technology units per 12-month period (inclusive of the 1st Technology Unit),
such period starting from the month of delivery of the 1st Technology unit to
LEXG, under the terms of this Agreement, for a period of five (5) years.

   2.4

Technology Unit Licenses. Glottech shall issue a separate, written License for
each Technology unit delivered to LEXG, for LEXG's use consistent herein. Each
License for Technology units shall be issued for a term of five years starting
from the date of delivery to LEXG, with an option by LEXG to terminate each
License at any time prior to the end of the fifth year. The License for each
Technology unit shall survive termination of this Agreement and shall be
conditioned upon LEXG's payment of royalties pursuant to the terms of this
Agreement.


3.

ADDITIONAL OBLIGATIONS OF GLOTTECH


3.1

Technical Support. Glottech shall provide ongoing technical assistance and
training in respect of LEXG's use of the Technology as is reasonably necessary
to ensure the successful deployment, continuous operation, and maintenance of
the Technology within the Field of Use. Glottech shall use commercially
reasonable efforts to supply such training and assistance at LEXG's facilities
or operation sites. The cost of such training (such as reasonable travel
expenses) and assistance shall be the responsibility of LEXG. Glottech
responsibilities in this regard shall include: (i) assisting in the proper
setup, operations and crew training of the each applicable Technology unit, (ii)
monitoring the ongoing flow of fluid stock through the Technology unit using
Glottech supplied fluid flow metering technology to be supplied with the
Technology, (iii) providing to LEXG monthly reporting of such flow monitoring,
(iv) providing LEXG with the billing data based upon such flow monitoring, (v)
providing LEXG with technical guidance on a reasonable, "as needed", basis as to
the proper use of the Technology, and (vi) recommending reasonable maintenance
and component replacement procedures based on component manufacturers' and/or
Glottech-'s guidelines and actual "wear and tear" usage data, (vii) taking all
other actions as are reasonable and necessary to cooperate with LEXG, in order
to ensure that LEXG's intended use of the Technology is successful for its
intended purposes.

   3.2

Indemnification. Glottech shall be solely responsible for the design,
development, supply of its products and the protection of its trade names and
patents. Glottech agrees to indemnify, hold LEXG harmless against and pay all
losses, costs, damages or expenses, whatsoever, including counsel fees, which
LEXG may sustain or incur on account of infringement or alleged infringements of
patents, trademarks or trade names resulting from LEXG's use of the Technology
as contemplated by this Agreement. LEXG shall promptly deliver to Glottech any
notices or papers served upon it in any proceeding covered by this indemnity,
and Glottech shall defend such litigation at its expense. LEXG shall, however,
have the right to participate in the defense at its own expense. Glottech shall
provide LEXG with a certificate of insurance evidencing LEXG as an additional
insured on Glottech’s product liability insurance policy. This provision shall
survive and remain in full force and effect after the termination or nonrenewal
of this Agreement.

Page 4 of 12

--------------------------------------------------------------------------------


4.

TERM AND TERMINATION


4.1

Term of License: The term (“Term”) of this Agreement shall be for an initial
period of five (5) years. The Term shall be automatically renewable thereafter
for successive five (5) year periods provided that LEXG satisfies the aggregate
minimum annual royalty requirements (or, payment in lieu) for the five year
period of the initial Term set out in Section 5.1 below. Notwithstanding the
foregoing, if Glottech delays in its delivery to LEXG of the first unit of
Technology, the Term of this Agreement shall be extended by a period equal to
the period of delay

    4.2

Termination. This Agreement may be terminated as follows:


  (a)

By Glottech if LEXG fails to satisfy the aggregate minimum annual royalty
requirements (or payment in lieu of royalties) as set out in Section 5.1 below.

        (b)

By either party if the other party becomes insolvent or bankrupt, or files a
voluntary petition in bankruptcy, or is subject of an involuntary petition in
bankruptcy (unless such involuntary petition is withdrawn or dismissed within
ten days after filing) in which event termination may be immediate upon notice.

        (c)

By either party if the other party fails to cure any breach of a material
covenant, commitment or obligation under this Agreement, within 45 days after
receipt of written notice specifically setting forth the breach from the other
party;

        (d)

By either party if the other party is convicted or pleads to a crime or an act
of fraud that materially impacts on its performance or its fiduciary duties
hereunder, in which event termination may be immediate upon notice.

        (e)

By LEXG if Glottech does not submit its patent application in Canada or pay fees
necessary to reinstate Canadian patent number 2719965 by November 1, 2012;

        (f)

By LEXG if Glottech fails to receive an issued Canadian patent which provides
for LEXG’s exclusive use of the Technology and Patent Rights, as defined in the
Option, within 24 months of execution of this Agreement.


5.

ROYALTIES & COMPENSATION


5.1

Royalties. In consideration of the License granted hereunder, LEXG (or its
permitted assignee or sub-licensees) shall pay to Glottech a per Technology Unit
royalty of ———— per ton of water produced by the use of the Technology under the
License (the “Royalty(ies)”). Notwithstanding the foregoing, the minimum
aggregate Royalty (the ‘Minimum Aggregate Royalty”) payable during the Term
shall be ———— per Technology unit per year. The parties shall meet and confer
180 days after delivery of the first Technology unit to evaluate the Technology
unit’s operational production during the first 180 days. The Minimum Aggregate
Royalty shall further be adjusted based upon the following benchmarks: (i.) ————
operating hours per day; (ii.) ———— tons of water treated per hour; and (iii.)
Operational for ———— days per month.

Page 5 of 12

--------------------------------------------------------------------------------


The adjustment, downward or upward, shall be made on a proportional basis for
each benchmark.

    5.2

Additional Technology Unit License Fees. Excluding the 1st Technology Unit, LEXG
shall pay Glottech a one-time License Fee per Technology Unit ordered under this
Agreement. This separate License Fee shall be consideration for the separate
Technology unit license and shall be in addition to any other royalties or
consideration agreed upon by the Parties. The License Fee shall be Canadian
retail price, less ————. For purposes of this section, Canadian retail price
shall be the listed Technology unit Licensing Fee for orders placed by
third-parties for delivery in Canada.

    5.3

Payment. All payments shall be paid in United States dollars and shall be
subject to all applicable governmental laws, regulations and rulings, including
the withholding of taxes.

    5.4

Time of Payment. Royalties shall be earned by Glottech when the Technology unit
begins to treat water and shall be due and payable within thirty (30) days after
the end of the calendar month in which the Technology unit is used to treat
water. 50% of the Technology unit License Fee shall be due and payable upon
order of the corresponding Technology unit, with the remainder due upon delivery
to LEXG of the corresponding Technology unit.

    5.5

Confidential Terms. The special preferred royalty pricing noted in Section 5.1
above is to be maintained in the utmost of confidentiality, as it is exclusive
to LEXG. Should the LEXG royalty pricing be disclosed by LEXG to a third party
without the express prior written consent of Glottech (such consent not to be
unreasonably withheld), the preferred Section 5.1 Royalty pricing shall
immediately cease, and it shall be replaced by the then-current listed standard
royalty pricing in Canada for similar Technology unit use. Notwithstanding the
foregoing or anything to the contrary herein, LEXG shall be permitted to
disclose the price of the Royalty being paid hereunder by LEXG in the following
circumstances: (a) such information enters the public domain (through no fault
of LEXG); or, (b) such information is required to be disclosed pursuant to
applicable laws (including, without limitation, applicable securities laws).


6.

ADDITIONAL OBLIGATIONS OF LEXG


6.1

Facilities. LEXG shall provide itself with, and be solely responsible for, (i)
such facilities, employees, and business organization, and (ii) such permits,
licenses, and other forms of clearance from governmental or regulatory agencies,
if any, as it deems necessary for the conduct of its business operations in
accordance with this Agreement.

Page 6 of 12

--------------------------------------------------------------------------------


6.2

Expense of Doing Business. Subject to the express obligations of Glottech
stipulated herein, LEXG shall bear the entire cost and expense of conducting its
business in accordance with the terms of this Agreement.


7.

REPRESENTATIONS AND WARRANTIES


7.1

Representations of Glottech. Glottech represents, warrants, and covenants to
LEXG that:

    (a)

to the best of its knowledge the use of the Technology and Patent contemplated
by this Agreement and grant of rights made to LEXG, do not and will not infringe
upon the rights of third parties.

    (b)

Glottech adequately maintains and shall continue to adequately maintain all
intellectual property rights, including thePatent, required for the exploitation
of the Technology as contemplated by this Agreement for the Term of this
Agreement.

    (c)

Glottech will make its best efforts to submit its patent application in Canada
or pay fees necessary to reinstate Canadian patent number 2719965 by November 1,
2012;

    (d)

Glottech represents and warrants that it will prosecute and maintain the Patent
Rights, defined in the Option, in Canada so as to enable LEXG to benefit from
the license rights provided herein.

    (e)

The execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of Glottech, and this
Agreement constitutes a valid and binding obligation of Glottech enforceable
against Glottech in accordance with its terms; except as enforcement may be
limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction.

    (f)

Glottech owns, possesses, and has good and marketable title to the rights
granted to LEXG hereunder, free and clear of all encumbrances of every kind and
nature whatsoever.

    (g)

Glottech is a corporation duly incorporated, validly existing, and in good
standing under the laws of Ireland and has the power, authority, and capacity to
enter into this Agreement and to carry out its terms.

    7.2

Representations of LEXG. LEXG represents, warrants, and covenants to Glottech
that:

    (a)

The execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of LEXG, and this Agreement constitutes a valid and
binding obligation of LEXG enforceable against LEXG in accordance with its
terms; except as enforcement may be limited by bankruptcy, insolvency and other
laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction.

Page 7 of 12

--------------------------------------------------------------------------------


  (b)

LEXG is a corporation duly incorporated, validly existing, and in good standing
under the laws of the State of Nevada and has the power, authority, and capacity
to enter into this Agreement and to carry out its terms.


8.

OWNERSHIP, INTELLECTUAL PROPERTY RIGHTS, AND NON-DISCLOSURE.


8.1

GD Glottech International Rights.

      (a)

GD Glottech International shall retain all rights, title and interest (including
all Intellectual Property Rights) in the Technology, all Technology Units, and
GD Glottech International Documentation and any Derivatives, and any copies
thereof.

      (b)

LEXG shall not alter or remove any copyright, trade secret, patent, proprietary
and/or other legal notices contained on or in copies of the GD Glottech
International Documentation and/or Confidential Information. LEXG shall include
any applicable GD Glottech International trademark, copyright, trade secret
notation or Confidential Information notices and other legends, as applicable,
on every copy, in whole or in part, of the GD Glottech International
Documentation in any form. LEXG shall not decompile, disassemble or otherwise
reverse engineer the Technology, except as GD Glottech International is required
to allow LEXG to do under applicable law.

      (c)

LEXG shall render to GD Glottech International commercially reasonable
assistance in connection with GD Glottech International's enforcement of its
rights in and to the Technology and GD Glottech International Documentation.

      (d)

Certain data or portions thereof which may be supplied by GD Glottech
International relating to the Technology are deemed Confidential Information and
proprietary to GD Glottech International and will be so marked.


9.

GENERAL


9.1

Relationship. The relationship of Glottech and LEXG established by this
Agreement is that of independent contractor, and nothing contained in this
Agreement shall be construed to (i) give either party the power to direct or
control the day-to-day activities of the other, or (ii) constitute the parties
as partners, joint venturers, co-owners or otherwise as participants in a joint
undertaking, or (iii) allow LEXG to create or assume any obligation on behalf of
Glottech for any purpose whatsoever.

    9.2

Press Release Disclosure.The Parties acknowledge that LEXG and/ or Glottech may
issue press releases in respect of the subject matter of this agreement
containing such information as is required by law and applicable regulations.
Each party shall notify and meaningfully consult with the other prior to the
publication of any press release in relation to this Agreement or the subject
matter herein 48 hours before the release to ensure accuracy of information and
that it does not adversely impact the other party.

Page 8 of 12

--------------------------------------------------------------------------------


9.3

Applicable Law. This Agreement shall be governed by the laws of the State of
Nevada, United States of America.

    9.4

Time of the Essence: Mutual Cooperation. Time is of the essence in consummating
the relationship contemplated herein. Accordingly, the Parties hereby each agree
to cooperate fully and on a timely basis in an attempt to consummate the
transactions herein contemplated.

    9.5

Notices. Any notice, payment or other communication required or permitted to be
given or served pursuant to this Agreement shall be in writing and shall be
delivered personally or forwarded by registered mail or sent by facsimile
transmission to the party concerned addressed as follows:

If to Glottech 
             John O’Connor 
             Director 
             36 Dame Street 
             Dublin 2, IRELAND

and with a copy to: 
             Glottech Legal Counsel

If to LEXG: 
             Alex Walsh 
             3200 N. Hayden Rd. Suite 235 
             Scottsdale, AZ 85251 
             Facsimile: 480-641-4794

and with a copy to: 
             William L. Macdonald 
             Macdonald Tuskey 
             4th Floor - 570 Granville Street 
             Vancouver BC V6C 3P1

and 
             Greg Garcia 
             201 North Central Avenue, 22nd Floor 
             Phoenix, AZ 85004

Page 9 of 12

--------------------------------------------------------------------------------


or to any other address as may from time to time be notified in writing by any
of the parties. Any notice, payment or other communication shall be deemed to
have been given on the day delivered, if delivered by hand, and within seven
calendar days following the date of posting, if mailed; provided that if there
shall be at the time or within seven calendar days of mailing a mail strike,
slow-down or other labor dispute that might affect delivery by mail, then the
notice, payment or other communication shall be effective only when actually
delivered. Any such notice or communication, if sent by facsimile transmission
during business hours on a business day, shall be deemed to be received upon the
sender receiving confirmation of the transmission, and if not transmitted during
business hours, upon the commencement of business hours on the next business day
following confirmation of the transmission. Business Day shall mean any day that
is not a Saturday, Sunday, or statutory holiday according to the laws of the
jurisdiction where the transmission is received.

    9.6

Entire Agreement.This Agreement is entered into pursuant to Section XV of the
LOI and the Option. This Agreement and the Option constitute the entire
agreements between the parties regarding the license of the Technology and
Patent Rights to LEXG. To the extent of any conflict between this Agreement and
the Option, the terms of this Agreement shall be superior. Except for the
Option, this Agreement supersedes all prior arrangements and understandings,
both written and oral, expressed or implied, including but not limited to the
LOI, with respect to the subject matter hereof.

             IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first set forth above.

LITHIUM EXPLORATION GROUP, INC.

/s/Alex Walsh
Alex Walsh
Its: President & Chief Executive Officer


GD GLOTTECH INTERNATIONAL LTD.

/s/ John O’Connor
John O’Connor
Its: Authorized Signatory


Page 10 of 12

--------------------------------------------------------------------------------

EXHIBIT “A”

Letter of Intent dated November, 2011

 

 

Page 11 of 12

--------------------------------------------------------------------------------

EXHIBIT “B”

Patent License and Royalty Agreement Option

 

 

Page 12 of 12

--------------------------------------------------------------------------------